Title: From Thomas Jefferson to David Hopkins, 19 October 1808
From: Jefferson, Thomas
To: Hopkins, David


                  
                     Sir 
                     
                     Washington Oct. 19. 08.
                  
                  Your letter of Sep. 20. came to my hands on the 5th. inst. I have entirely forgotten the subject of your visit in 1806. and the mode you proposed of producing motion; and I am sure you greatly overrate any service I could render you even did my public duties allow me the time to consider your proposition carefully. but these duties so entirely engross the whole of my time, & especially on the approach & during a session of Congress that I should be able to bestow but a very superficial attention on it. still, so much am I sensible of the improvement of the condition of mankind by the introduction & improvement of machinery, that, if your business should bring you to this place, I should very willingly take such a view of your propositions as my time would permit, & suggest to you any extempore ideas which might occur. I know that I wish a public good, in wishing you personally success in your pursuits, and I pray you to accept my salutations & best wishes.
                  
                     Th: Jefferson 
                     
                  
               